DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 21, 2021 was considered by the examiner. See attached PTO-form 1449.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Todd Behrens on March 18, 2022.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Previously Presented):  A computing system, comprising:
	at least one processor; and
	memory that comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform acts including:
synthesizing a first program based on input-only examples for splitting an input column of an input data set into multiple output columns, the input column of the input data set comprises text string entries, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into the multiple output columns;
executing the first program to output a first split of the input column of the input data set into the multiple output columns, the first program being executed on the text string entries of the input column of the input data set;
causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding how to split the input column of the input data set into the multiple output columns when the first program is executed on the text string entries of the input column, and the prompt solicits user input that refines the first split of the input column of the input data set into the multiple output columns to clarify the ambiguity; 
receiving the user input that refines the first split of the input column of the input data set into the multiple output columns;
responsive to receiving the user input, synthesizing a second program for splitting the input column of the input data set into the multiple output columns based on the user input; and


2.	(Cancelled).
3.	(Original):  The computing system of claim 1, wherein the first program and the second program are synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters.

4.	(Original):  The computing system of claim 1, wherein the user input specifies a constraint for refining the first split of the input column of the input data set into the multiple output columns.

5.	(Previously Presented):  The computing system of claim 4, wherein the constraint is a declarative constraint, the declarative constraint indicates a user specified property for splitting the text string entries applicable across all the text string entries of the input data set.

6.	(Original):  The computing system of claim 5, wherein the declarative constraint specifies at least one of a number of output columns, a column type of a particular output column, or a set of delimiters.

7.	(Previously Presented):  The computing system of claim 4, wherein the constraint is an example-based constraint, the example-based constraint indicates a user specified property for splitting a particular text string entry, the text string entries of the input data set comprise the particular text string entry in the input column.

8.	(Original):  The computing system of claim 7, wherein the example-based constraint specifies at least one of a substring in the particular text string entry indicated in the user input as being an instance of a delimiter or a substring in the particular text string entry indicated in the user input as being an instance of a field for a specified output column. 

9.	(Original):  The computing system of claim 7, wherein the example-based constraint comprises negative feedback for the first program, the negative feedback specifies at least one of a substring in the particular text string entry indicated in the user input as not being an instance of a delimiter or a substring in the particular text string entry indicated in the user input as not being an instance of a field.
10.	(Original):  The computing system of claim 1, wherein the user input specifies a particular output column to be further split.

11.	(Original):  The computing system of claim 1, wherein the user input specifies a contiguous subsequence of the multiple output columns to be merged.

12.	(Cancelled).

13.	(Previously Presented):  The computing system of claim 1, wherein the user input specifies at least one of a declarative constraint or an example-based constraint to clarify the ambiguity, the declarative constraint indicates a property for the second program across all the text string entries of the input data set, and the example-based constraint indicates a property for a particular text string entry in the text string entries of the input data set.

14.	(Previously Presented):  A method of interactively splitting an input column of an input data set into multiple output columns, comprising:
	synthesizing a program based on input-only examples for splitting the input column of the input data set into the multiple output columns, the program being synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters, the input-only examples comprise example text string entries from the input column of the input data set without specification of how the example text string entries are to be split into the multiple output columns, the example text string entries of the input-only examples upon which the program is synthesized being sampled from the input column of the input data set;

	causing a prompt to be displayed on the display screen, the prompt specifies an ambiguity regarding how to split the input column of the input data set into the multiple output columns when employing the program synthesized based on the input-only examples without specification of how the example text string entries are to be split, wherein the prompt solicits user input to clarify the ambiguity;
	updating the program based on the user input that specifies an edit to the program displayed on the display screen; and
	executing the program as updated on the input data set to output a split of the input column of the input data set into the multiple output columns.

15.	(Original):  The method of claim 14, further comprising:
	prior to the updating of the program: 
executing the program on the input data set; and
causing a result of the program prior to the updating to be displayed on the display screen with the program.

16.	(Cancelled).

17.	(Previously Presented):  The method of claim 14, further comprising:
	receiving user input, the user input specifies a declarative constraint, the declarative constraint indicates a user specified property for splitting text string entries of the input data set applicable across all the text string entries of the input data set; 
	wherein the program for splitting the input column of the input data set into the multiple output columns is synthesized based on the user input.

18.	(Currently Amended):  A method of interactively splitting an input column of an input data set into multiple output columns, comprising:
	causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding how to split the input column of the input data set into the multiple , wherein the user input specifies at least one of a declarative constraint or an example-based constraint to clarify the ambiguity, wherein the declarative constraint indicates a user specified property for splitting text string entries of the input data set applicable across all the text string entries of the input data set, and wherein the example-based constraint indicates a user specified property for splitting a particular text string entry in the text string entries of the input data set;
	receiving the user input that clarifies the ambiguity;
	synthesizing a second program for splitting the input column of the input data set into the multiple output columns based on the user input; and
	executing the second program on the input data set to output a split of the input column of the input data set into the multiple output columns.

19.	(Cancelled).

20.	(Previously Presented):  The method of claim 18, wherein the second program is synthesized in a domain-specific language (DSL) for splitting a text string into a tuple of fields based on a combination of delimiters.	

21.	(Previously Presented):  The method of claim 14, further comprising:
	receiving user input, the user input specifies an example-based constraint, the example-based constraint indicates a user specified property for a splitting particular text string entry in the text string entries of the input data set;
	wherein the program for splitting the input column of the input data set into the multiple output columns is synthesized based on the user input.

22.	(Cancelled).


	identifying potential field-level programs based on the input-only examples, wherein a given field-level program is configured to detect a given delimiter between data values; and
	ranking sets of the potential field-level programs to select a particular set of the potential field-level programs, wherein the first program is constructed from the particular set of the potential field-level programs.
24.	(Previously Presented):  The computing system of claim 1, wherein the example text string entries of the input-only examples upon which the first program is synthesized are sampled from the text string entries of the input column of the input data set.

25.	(New):  The method of claim 18, further comprising:
	synthesizing the first program for splitting the input column of the input data set into the multiple output columns.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11, 13-15, 17-18, 20-21, 23-25 are allowed.
The prior art of record fails to teach or fairly suggest executing the first program to output a first split of the input column of the input data set into the multiple output columns, the first program being executed on the text string entries of the input column of the input data set; causing a prompt to be displayed on a display screen, the prompt specifies an ambiguity regarding how to split the input column of the input data set into the multiple output columns when the first program is executed on the text string entries of the input column, and the prompt solicits user input that refines the first split of the 
The prior art of record fails to teach or fairly suggest causing the program to be displayed on a display screen, the program being editable when displayed on the display screen; causing a prompt to be displayed on the display screen, the prompt specifies an ambiguity regarding how to split the input column of the input data set into the multiple output columns when employing the program synthesized based on the input-only examples without specification of how the example text string entries are to be split, wherein the prompt solicits user input to clarify the ambiguity; updating the program based on the user input that specifies an edit to the program displayed on the display screen, together with all other claims elements as recited in independent claim 14.
The prior art of record fails to teach or fairly suggest wherein the user input specifies at least one of a declarative constraint or an example-based constraint to clarify the ambiguity, the declarative constraint indicates a user specified property for splitting text string entries of the input data set applicable across all the text string entries of the input data set, and the example- based constraint indicates a user specified property for splitting a particular text string entry in the text string entries of the input data set; receiving the user input that clarifies the ambiguity; synthesizing a 
Thus, prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        March 21, 2022